MEMORANDUM **
Nora Magdalena Rios de Perez seeks review of the Board of Immigration Appeals’ (“BIA”) order upholding an immigration judge’s order denying Rios de Perez’s application for cancellation of removal. We dismiss the petition for review.
*481We lack jurisdiction to review the BIA’s discretionary determination that Rios de Perez failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003). We lack jurisdiction to review Rios de Perez’s due process claim because it is not colorable. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.